Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on September 24, 2021.

Status of Claims
Amendment of claims 22, 28-29 and cancellation of claims 26-27 is acknowledged.
Claims 22-25 and 28-37 are currently pending and are the subject of this office action.
Due to Applicant’s amendments, the previously examined species:

    PNG
    media_image1.png
    122
    134
    media_image1.png
    Greyscale
Galeterone, is no longer encompassed by the claims.
So the examination was expanded to the following species:

    PNG
    media_image2.png
    106
    145
    media_image2.png
    Greyscale

VNPT-55


1- Compound VNP433-3β:

    PNG
    media_image3.png
    113
    141
    media_image3.png
    Greyscale
elected by Applicant on 04/01/202, and

2- Compound VNPT-55

    PNG
    media_image2.png
    106
    145
    media_image2.png
    Greyscale


The following claims read on the elected species: 22-24 and 28-37.
The following claims read on the expanded species: 22-23 and 28-37.
The combined set of claims that read on one or both species and, as a consequence, are presently under examination are: 22-24 and 28-37.
As a consequence, claim 25 is withdrawn because it does not read on any of the two species being examined.


Priority
This application is a continuation of U.S. Patent Application No. 15/516,113 filed on March 31, 2017, which is a U.S. National Stage entry of International Application No. PCT/US2015/53653 filed on October 2, 2015, which claims priority from U.S. Provisional Application No. 62/058,856 filed on October 2, 2014.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23 and 30-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purushottamachar et. al. (Journal of Medicinal Chemistry (published May 28, 2013) 56:4880-4898).

For claims 22 and 23, Purushottamachar teaches that compound 47 (instant compound VNPT-55): 

    PNG
    media_image2.png
    106
    145
    media_image2.png
    Greyscale
 
Purushottamachar further teaches a pharmaceutical composition (i.e. “compounds were dissolved in 95% EtOH”, see page 4894 right column under Cell Growth Inhibition (MTT Colorimetric Assay).

The statement in claim 22: “for treating pancreatic cancer” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use (treating pancreatic cancer) for an old product (a pharmaceutical composition comprising compound 47 (VNPT-55) does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).


For claims 30-35, the prior art is silent regarding “for treating pancreatic cancer, wherein the pancreatic cancer is…”.  However, as stated above the statement “for treating pancreatic cancer (regardless of the type of pancreatic cancer)” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use (treating pancreatic cancer, wherein the pancreatic cancer is…) for an old product (a pharmaceutical composition comprising compound 47 (VNPT-55) does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).


Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Purushottamachar teaches all the limitations of claim 28 (see above 102(a)(1) rejection, except for compound 47 being and HCl salt.  However, HCl salts of organic/pharmaceutical compounds are very common.  For example, Casebier teaches that chlorides and acetates are the most common types of salts (see [0047]).  In fact they claim HCl salts of structurally very similar compounds (See claims 58, 60 and 62).
Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to make any salt of compound 47, including the HCl salts, since making salts of known organic/pharmaceutical compounds is routine practice in the pharmaceutical art, thus resulting in the practice of claim 28 with a reasonable expectation of success. 

Purushottamachar teaches all the limitations of claim 29 (see above 102(a)(1) rejection, except for the pharmaceutical composition of compound 47 further comprising polyvinylpyrrolidone (PVD).
However, Casebier further teaches that the pharmaceutical compositions of structurally very similar compounds can comprise polyvinylpyrrolidone (see [0115]).  Casebier does not teach a ratio of compound to polyvinylpyrrolidone from 1:2 to 2:1.  
However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize 
Moreover, the determination of known effective amounts of known active agents and carriers in a formulation is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Casebier teaches that the pharmaceutical formulations might require active ingredients and the pharmaceutical carrier polyvinylpyrrolidone, the active ingredient/polyvinylpyrrolidone ratio is considered a result effective variable. Thus, it would also have been obvious to have chosen a specific range from among those known to afford an effective formulation.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”). 



2) Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purushottamachar et. al. (Journal of Medicinal Chemistry (published May 28, 2013) 56:4880-4898) in view of Giesing (US 2015/0165177)

Purushottamachar teaches all the limitations of claims 36-37 (see above 102(a)(1) rejection), except for the composition further comprising a chemotherapeutic agent, wherein the chemotherapeutic agent is gemcitabine.  However, Purushottamachar further teaches that compound 47 is effective against prostate cancer (see abstract).  Giesing teaches that gemcitabine is effective in treating prostate cancer (see [0025] and claim 17).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (compound 47 and gemcitabine) each of which is taught by the prior art to be useful for the same purpose (treating prostate cancer), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   



Claim Objections
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
September 30, 2021.